DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This final action is responsive to the amendments filed on 3/24/21.
	Claims 1-20 are pending. 

Response to Arguments
A new ground(s) of rejection is applied based on the amended claims. See below.
A similar rationale applies to claims 8 and 15 as that of claim 1, and similar corresponding dependent claims.
	Thus, the claims stand rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "applying the difference array against the future view of the data collection to identify a manner by which to visually indicate, by at least one animation, items that are kept, removed from, and added to the current view of the data collection.” First, the claim fails to specifically recite, with respect to “items,” those that are “kept,” “removed from,” or “added to.” At best, the claim generally describes such claim elements of “are included in the second data array,” “not included in the first data array,” however, it is unclear whether these limitations correspond to one or more of “items that are kept, removed from, and added to the current view of the data collection.”  There is insufficient antecedent basis for this limitation in the claim. The applicant should use clarifying language that specifically refers to those elements alluded to that are “kept, removed from, and added to.”
	Further, the claim recites “items that are kept, removed from, and added to the current view,” however the claim recites possible corresponding items that one of kept, removed from, or added to, but fails to recite items that are (all of) “kept, removed from, and added to” (antecedent basis rationale). The applicant may consider clarifying to recite the items that are one of kept, removed from, and added to. 
	Further complicating matters, claim 2 recites such language as “persist across” as recited within “future view of the data collection that persist across the current view of the data collection and the future view of the data collection,” however nowhere in the claim is “persist across” clearly recited. At best, the claim alludes to elements that may, similarly or differently, be kept and included also in the second data array. However, these additional elements are not clearly referenced by “persist across.” Antecedent basis rationale. 

	Similarly, claim 4 recites “added to” however “added to” is not previously recited within the claim. Antecedent basis rationale. 
	Claims 8 and 15 are corresponding dependent claims are rejected based on a similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gale et al. (US 20080120368, Herein “Gale”) in view of Croft et al. (US 20060242570, Herein “Croft”) in view of Kletter (US 20110197121) in view of Jakobson (US 20120233137).
Regarding claim 1, Gale teaches a method for displaying a visual representation of a data collection (comparing a first array of data with a second array of data, for updating in association with the first and second data based on, e.g., differences and an updater ([0007] to [0009]; [0029]) implemented by a computer ([0019] to [0027]); data array (e.g., an array of display elements such as arrayed between a head and body [0032]) further composed of arrays of display objects [0033]; even further, the array elements corresponding with DOMs ([0034] to [0040]; [0044] to [0048])), the method comprising, at a computing device (computer device ([0019] to [0027])): 
obtaining first and second data arrays that correspond to a current view of the data collection and a future view of the data collection (a first document corresponding with the first data array (e.g., 
adding to a difference array, indications of:
elements of the first data array that are included in the second data array (determine elements of each array or DOM that persist from the first to the second DOM, such as, based on a comparison, determining a same element found in the second DOM/array as in the first DOM/array ([0051] and [0052]); see also perform using a comparator [0049] a comparison between elements of the first tree and elements of the second tree, such as walking and comparing respective elements ([0050] to [0043]); update function based on comparison ([0007] and [0089]); determining whether the first data array element (e.g., “Company X is due to be sold”) is included in the second data array based on a determination that the first data array element equals the corresponding second data array element (e.g., “Company X is due to be sold” is contained in both respectively compared data elements) [0088]);
elements of the first data array that are not included in the second data array (e.g., the data element of “Company X is due to be sold” is determined to not be included in the second DOM, such as in the case that the corresponding element of the second DOM is different, and includes “Company X has been sold to Company Y” [0088]l indicate in the difference data array which is the updated first data array that the first data array element (e.g., “Company X is due to be sold”) is not in the future view which instead includes a different data array element (e.g., “Company X has been sold to Company Y”) for making indication of the difference([0088] to [0090]));
elements of the second data array that are not included in the first data array (e.g.,  “Company X has been sold to Company Y” of the second array is determined to not be included in the first array because the first element of the first array (e.g., “Company X is due to be sold”) is also not in the second array; determining that the second data array element (e.g., “Company X has been sold to Company Y” is not included in the first array corresponding with the first element of the first array “Company X is due and 
in response to receiving a request to transition from displaying the current view of the data collection to the future view of the data collection (the first DOM is updated as a difference DOM, indicating the differences between the original first DOM and the second data array DOM [0093]; display rendering of the updated, difference array [0098]).

	However, Gale fails to specifically teach difference array.
	Yet, in a related art, Croft discloses generating an edit script [0027] based on comparing elements of a first document array and elements of a second document array to produce the edit script that is capable of producing a merged document array [0063].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the difference data array of Croft with the document array comparison of Gale to have difference array. The combination would allow for, according to the motivation of Croft, more efficiently and effectively comparing documents comprising arrays of graphic elements to identify similarities and/or differences between the documents being compared, and further allowing for creating an updated (e.g., merged) future array based on the comparison [0002], particularly for assisting users in performing comparisons of different versions of documents/arrays when there is a desire to create a future version based on merging differences and/or similarities between the array versions ([0003] to [0013]), while also providing a means based on a difference array for performing 
	Furthermore, Croft teaches or makes abundantly clear:
	obtaining first and second data arrays that correspond to a current view of the data collection and a future view of the data collection (with respect to identifying changed elements, determining changed elements based on a comparison of documents [0024] with advantages ([0021] to [0023]));
	adding, to a difference array (difference edit data [0063] corresponding with differences [0024]), indications of:
	elements of the first data array that are included in the second data array (comparing elements of a first document and a second document, such as for identification of elements similar in the two documents ([0062] to [0064]); preserving such as in the first document elements that are similar to those in the second document/DOM [0025]);
	elements of the first data array that are not included in the second data array (compare the first data element to elements within the second document/DOM in order to determine whether the first element is included in the second document, and if the first element is not in the second document, then delete the first element from the first document/DOM ([0024] and [0064]); indicate that the element in the first array is unique to the first array and not in the second array, so that based on the comparison, the element may be deleted in the first array [0064]); and
	elements of the second data array that are not included in the first data array (determine that a first data array element of the first document is unique to the first document and not included in the second document/array [0025]; see also fig. 22 – 2210; in addition to deleting the aforementioned graphic element of the first document ([0024] and [0025]) and preserving the document array ordering based on the deletion, the order preserved from the second document to the first document [0064], further (i.e., based on) determine whether the second data array element is unique to the second 
	in response to receiving a request to transition from displaying the current view of the data collection to the future view of the data collection (merge the first and second documents to generate a merged document based on the difference array (e.g., edit script) [0025]).

However, Gale in view of Croft fails to specifically teach applying the difference array against the future view of the data collection to identify a manner by which to visually indicate, by at least one animation, items that are kept, removed from, and added to the current view of the data collection.
Yet, in a related art, Kletter discloses an advantageous providing an accurate visual display of the changes ([0026] to [0043]) such as by accurately highlighting changes for an easy visualization of the comparison of the two visual representations, such as by applying a determined comparison of patterns ([0045] and [0046]) to the future view, such as indicating changes within future view with respect to a previous view (Fig. 11A). 	
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the a difference array for application against the future view based on items kept, removed from, and added to current view of Kletter with the differencing first and second views of Gale in view of Croft to have applying the difference array against the future view of the data 
Furthermore, Kletter teaches:
displaying the future view in accordance with the at least one animation (e.g., rendering a graphical change with respect to a previous view (Fig. 11A)).

However, Gale in view of Croft in view of Kletter fails to specifically teach animation.
Yet, in a related art, Jakobson discloses animation of revisions in a particular region [0009].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the animation of Jakobson with the visually indicating revisions between versions of Gale in view of Croft in view of Kletter to have animation. The combination would allow for, according to the motivation of Jakobson, visually identifying changes made to a view such as using various visual presentation features to help the user view comparisons (e.g., changes) between current and future views made to the document ([0003] and [0004]).

	Regarding claim 2, Gale in view of Croft in view of Kletter in view of Jakobson teaches the limitations of claim 1, as explained above.
Even though Croft discloses the first and second array elements are not the same in that they have different positions in their respective document arrays ([0193] and [0194]); the first data array element is included in the second array/document based on a determination of equal identifiers [0193] ; for instance, a first array element can be determined to be in the second array based on the two the method of claim 1, wherein adding, to the difference array, indications of elements of the first data array that are included in the second data array comprises:
establishing entries within the difference array that identify location of elements in the future view of the data collection that persist across the current view of the data collection and the future view of the data collection (identification of persisted content such as with respect to a same location [0070]).

Regarding claim 3, Gale in view of Croft in view of Kletter in view of Jakobson teaches the limitations of claims 1 and 2, as explained above.
While Croft discloses e.g., add or delete a given element based on the comparison based on the comparison [0210]; determine an insert of a given one of the first data array element or the second data array element based on a relative display order based on a comparison of the positions of the respective elements within the first and second arrays/documents; further the delete and add actions can be performed with respect to the relative orders of the elements [0210], Kletter more specifically teaches the method of claim 1, wherein adding, to the difference array, indications of elements of the first data array that are not included in the second data array comprises:
establishing entries within the difference array that identify locations of elements in the future view of the data collection that are removed from the current view of the data collection relative to the future view of the data collection (a location of a change [0070] such as content that has been added or removed ([0043], [0075], and [0096])).

Regarding claim 4, Gale in view of Croft in view of Kletter in view of Jakobson teaches the limitations of claim 1, as explained above.
While Croft discloses based on the edit script which identifies the array elements that would need to be updated [0024], apply the edit script [0025]; remove/delete elements for display in the document that are marked to be deleted from the merged document [0025] and, in particular, perform delete function ([0024], [0025], [0064], [0065], [0069], [0087], [0089], [0104], [0114], [0117], [0119], [0141] to [0147], and [0211], Kletter more specifically teaches the method of claim 1, wherein adding, to the difference array, indications elements of the second data array that are not included in the first data array comprises:
establishing entries within the difference array that identify locations of elements in the future view of the data collection that are added to the future view of the data collection relative to the current view of the data collection (a location of a change [0070] such as content that has been added or removed ([0043], [0075], and [0096])).

Regarding claim 5, Gale in view of Croft in view of Kletter in view of Jakobson teaches the limitations of claim 1, as explained above.
While Croft discloses similar to the rationale described in claim 4 with respect to deleting but instead with respect to adding elements to the first document to generate an updated future view, perform adding visual elements that are needed to be added to the first document to make the first document appear representative of the future view ([0024] and [0064]), Jakobson more specifically teaches the method of claim 1, wherein visually indicating, by the at least one animation, items that are removed from the current view of the data collection comprises: gradually fading the items (presenting different content versions, the difference based on an appearance of evolving (e..g, fading into view) ([0046], [0061], and [0089])).

Regarding claim 6, Gale in view of Croft in view of Kletter in view of Jakobson teaches the limitations of claim 1, as explained above.
While Gale discloses rendering at the client device (abstract; figs. 1 and 2); renderer ([0041], [0049], and [0098]) and Croft even discloses rendered merged document ([0040] and [0063]); display on which merged document is displayed (figs. 1 and 2); e.g., rendered display (figs. 15 to 17), Jakobson more specifically teaches the method of claim 1, wherein visually indicating, by the at least one animation, items that are added to the current view of the data collection comprises:
gradually rendering the items (e.g., morphing and/or fading ([0016], [0023], [0030] to [0035], [0046], [0061], [0066], [0089], [0090], and [0103])).

Regarding claim 7, Gale in view of Croft in view of Kletter in view of Jakobson teaches the limitations of claim 1, as explained above.
While Croft discloses identify elements that are unique to the second document and in need of adding and identify elements unique to the first document in need of deleting ([0024] and [0025]), Jakobson more specifically teaches the method of claim 1, wherein the current view of the data collection is displayed prior to displaying the future view in accordance with the at least one animation (transitioning to the revision/future view ([0030] to [0033]), such as for morphing into the future view [0061]).

Regarding claim 8, Gale taches at least one non-transitory computer readable medium storing instructions that, when executed by at least one processor included in a computing device (computer processor, memory, and instructions ([0020] to [0027])), cause the computing device to perform steps that include:


`Regarding claim 9, the claim recites similar limitations as claim 2 – see rejection rationale above.

Regarding claim 10, the claim recites similar limitations as claim 3 – see rejection rationale above.

Regarding claim 11, the claim recites similar limitations as claim 4 – see rejection rationale above.

Regarding claim 12, the claim recites similar limitations as claim 5 – see rejection rationale above.

Regarding claim 13, the claim recites similar limitations as claim 6 – see rejection rationale above.

Regarding claim 14, the claim recites similar limitations as claim 7 – see rejection rationale above.

Regardintg claim 15, Gale teaches a computing device configured to update a collection view, the computing device comprising:
a display; and
a processor in communication with the display (computer, display, memory and processor ([0020] to [0027]) such as for rendering a visual display ([0003] and [0025])) and configured to:
receive a first data array corresponding to a current view of a data collection displayed on the display (a rendered current array of data prior to updating ([0003], [0025], [0026], and [0041]) to be performed with respect to the comparison [0050]);
transition the data collection from the current view to the future view using the difference data array, wherein the difference data array includes unique data array elements (transition based on the comparison ([0050] to [0053]) for identifying unique elements [0056]).

Furthermore, Croft makes transition the data collection from the current view to the future view using the difference data array, wherein the difference data array includes unique data array elements abundantly clear, as follows: adding and deleting, respectively, elements unique to the first and second documents ([0024] and [0025]).

	The remaining limitations and combination motivation rationales are similar to claim 1 – see rejection rationale above.

Regarding claim 16, the claim recites similar limitations as claim 2 – see rejection rationale above.

Regarding claim 17, the claim recites similar limitation sas claim 3 – see rejection rationale above.    

Regarding claim 18, the claim recites similar limitations as claim 4 – see rejection rationale above.

Regarding claim 19, the claim recites similar limitations as claim 5 – see rejection rationale above.

Regarding claim 20, Gale in view of Croft in view of Kletter in view of Jakobson teaches the limitations of claim 15, as explained above.
Furthermore, Jakobson teaches the computing device of claim 15, wherein visually indicating, by the at least one animation, items that are added to the current view of the data collection comprises: gradually rendering the items (morphing edits [0022]). 

Conclusion
Other art made of record may be included in the attached Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
/JASON T EDWARDS/              Examiner, Art Unit 2144